Citation Nr: 0524663	
Decision Date: 09/09/05    Archive Date: 09/21/05	

DOCKET NO.  03-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, on a 
direct basis, or as secondary to a service-connected 
disability or disabilities. 

2.  Entitlement to service connection for a skin rash of the 
groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2002, and May 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in September 2003, 
at which time the issue of service connection for a skin rash 
of the groin was remanded for a Board hearing.  That hearing 
has been conducted, and the case is now, once more, before 
the Board for appellate review.

Based on a review of the file, it would appear that, in 
addition to the issues currently on appeal, the veteran seeks 
service connection for a low back disorder, as well as a 
total disability rating based upon individual 
unemployability.  Inasmuch as those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for appropriate action.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for a skin rash of the 
groin is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part. 




FINDING OF FACT

Essential hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities.  


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Essential hypertension is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence the VA will attempt to 
obtain and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In the case at hand, in correspondence of September 2002, and 
in subsequent correspondence of October 2003 and October 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by the VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to his claim.  
In addition, the veteran was provided a Statement of the Case 
in January 2005 apprising him of various VA actions in his 
case.

The veteran was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a Decision 
Review Officer, or before a Veterans Law Judge at the RO, or 
in Washington, D.C.  In fact, the veteran, as well as his 
spouse, provided testimony in support of his claim at a 
hearing before the undersigned Veterans Law Judge in June 
2005.  He has been provided with notice of the appropriate 
laws and regulations, and given notice of what evidence he 
needed to submit, as well as what evidence the VA would 
secure on his behalf.  Moreover, the veteran was given ample 
time to respond.

The Board observes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
service medical records, private treatment records, and VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issue on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has had sufficient notice of 
the type of information needed to support his claim, and of 
the evidence necessary to complete the application.  
Accordingly, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issue on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
hypertension.  At the time of a service separation 
examination in August 1968, the veteran's blood pressure was 
120/86 in the sitting position, and no pertinent diagnosis 
was noted.  

Private records of hospitalization dated in June 1978 show 
treatment at that time for hypertension.  At the time of 
admission, the veteran complained of dizzy spells which had 
begun one month prior to his admission.  Reportedly, those 
spells had become much more severe.  Also noted was that the 
veteran's blood pressure had become quite elevated.  Several 
days prior to admission, the veteran's blood pressure was 
reportedly 200/110.  On physical examination during the 
veteran's period of hospitalization, his blood pressure was 
140/100 in both arms in the supine position.  The clinical 
impression was hypertension.  

At the time of a period of private hospitalization for an 
unrelated medical problem in February 1992, a diagnosis of 
hypertension was noted.  

At the time of a VA general medical examination in January 
2001, the veteran gave a history of elevated blood pressure.  
Reportedly, around 1991, the veteran was subjected to an 
extreme degree of pressure at his place of employment.  The 
veteran was subsequently hospitalized, and found to have 
elevated blood pressure requiring acute treatment.  The 
veteran was placed on medication, with the result that his 
blood pressure was now under control.  On physical 
examination, the veteran's blood pressure in the sitting 
position was 130/80.  The pertinent diagnosis was 
hypertension.  

During the course of a private evaluation in March 2001, it 
was noted that the veteran had been treated for hypertension 
since 1991.  In the opinion of the veteran's private 
physician, multiple stresses on the veteran's job during the 
period from 1990 to 1991 led to his elevated blood pressure.  

Received in November 2001 were VA and private outpatient 
treatment records covering the period from February 2000 to 
August 2001, showing treatment during that time for 
hypertension.  

VA outpatient treatment records covering the period from June 
2002 to July 2003 show continued treatment for the veteran's 
hypertension.

On VA medical examination in November 2003, the veteran gave 
a history of stroke in 1991.  According to the veteran, he 
was not able to do much walking due to the pain in his left 
knee.  Further evaluation revealed that the veteran's 
diabetes had been diagnosed approximately 6 to 7 years 
earlier.  Also noted was that the veteran's hypertension had 
been diagnosed at the time of his stroke in 1991.  
Reportedly, at that time, the veteran's blood pressure was 
high.  Apparently, the veteran had been taking medication for 
his blood pressure ever since.  On physical examination, the 
veteran's blood pressure was 138/80.  The pertinent diagnoses 
were Type II diabetes mellitus controlled by diet only; and 
essential hypertension since 1991.  In the opinion of the 
examiner, the veteran's hypertension was not at least as 
likely as not secondary to his diabetes mellitus.  

VA outpatient treatment records covering the period from 
November 2003 to June 2004 show treatment during that time 
for hypertension.

At the time of a hearing before the undersigned Veterans Law 
Judge in June 2005, the veteran and his wife offered 
testimony regarding the nature and etiology of his current 
hypertension.

A review of the record discloses that service connection is 
currently in effect for, among other things, internal 
derangement of the left knee, evaluated as 30 percent 
disabling; and Type II diabetes mellitus, evaluated as 20 
percent disabling.  

Analysis

The veteran in this case seeks service connection for 
essential hypertension, claimed on a direct basis as incurred 
in service, or as secondary to service-connected diabetes 
mellitus and/or internal derangement of the left knee.  In 
that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(c) (2004).  Moreover, where a veteran 
served 90 days or more during a period of war, and 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2004).

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of essential hypertension.  The earliest clinical 
indication of the presence of hypertension is revealed by 
private records of hospitalization dated in June 1978, almost 
10 years following the veteran's discharge from service, at 
which time he received treatment for and a diagnosis of 
hypertension.  By the veteran's own admission, he first 
received a diagnosis of chronic hypertension in 1991, more 
than 20 years following his separation from active service.  

The veteran alternatively argues that his current 
hypertension, if not directly incurred in service, is at a 
minimum proximately due to or the result of his service-
connected diabetes mellitus or internal derangement of the 
left knee.  However, that argument is entirely 
unsubstantiated by the evidence of record.  While it is true 
that, as a result of the veteran's service-connected left 
knee disability, his physical activity may be somewhat 
restricted, there is no indication that any such restriction 
has resulted in the development of essential hypertension.  
Nor is there evidence that the veteran's service-connected 
diabetes mellitus has caused his hypertension.  In point of 
fact, at the time of a VA medical examination in November 
2003, the examiner offered his opinion that the veteran's 
hypertension was not at least as likely as not the result of 
service-connected diabetes mellitus.  

Finally, the Board notes that, based on the evidence of 
record, the veteran's diabetes mellitus had its inception on 
or about 1996 or 1997.  This would place the origin of that 
disability at a point in time well after the veteran's 
initial diagnosis of hypertension, further straining any 
argument that the veteran's diabetes mellitus in some way 
caused his essential hypertension.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's essential hypertension 
with any incident or incidents of his period of active 
military service.  Nor has it been demonstrated that 
essential hypertension is in any way proximately due to or 
the result of the veteran's service-connected diabetes 
mellitus and/or internal derangement of the left knee.  
Accordingly, service connection for hypertension must be 
denied.  


ORDER

Service connection for hypertension, on a direct basis, or as 
secondary to a service-connected disability is denied.  


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for a chronic skin rash of the 
groin.  In that regard, a review of the record discloses 
that, on at least one occasion in service, the veteran 
received treatment for what was at that time described as 
"monilia or tinea."  While on service separation the 
veteran's skin was within normal limits, on subsequent VA 
general medical examination in January 2001, the veteran 
complained of a skin rash in the groin area which had been 
present since his time in Vietnam.  Reportedly, around or 
about 1966, the veteran developed a skin rash with itching 
and a burning sensation in his groin which had continued 
since that time.  According to the veteran, he had been 
treated with antifungal medications with a satisfactory 
response.  However, he found it necessary to continuously use 
these medications, or the rash would return.  On physical 
examination, there were signs of erythema with some scaling 
in the inguinal area near the scrotum and in the proximal 
medial thigh areas consistent with tinea cruris.  The 
pertinent diagnosis was tinea cruris.  

The Board observes that, at the time of a hearing before the 
undersigned Veterans Law Judge in June 2005, the veteran 
submitted unretouched color photographs reportedly showing 
the presence of a rash in the groin area.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence would be appropriate prior to a 
final adjudication of the veteran's claim for service 
connection for a skin rash in that area.  Specifically, the 
Board finds that a VA examination is necessary to obtain an 
opinion as to whether any current groin rash is related to 
service.  See 38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.



Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded a 
VA examination by a specialist in the 
field of dermatology in order to more 
accurately determine the exact nature and 
etiology of his alleged skin rash of the 
groin.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining dermatologist should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
skin disorder (including rash) of the 
groin, and, if so, whether that disorder 
as likely as not had its origin during 
the veteran's period of active military 
service.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report. 

3.  The RO should then review the 
veteran's claim for service connection 
for a chronic skin rash of the groin.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in February 2003.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


